1   -




        1/14/15


        Fourth Court Of Appeals                                                                             r-o   :_•"


        Court of Appeals Mumber 04-14-00785-cv                                                 *■*£*"%.     ^

        Trial Court Case-20U-CI-15957


        Maryann Castca vs Manuel Castro                                                         "I""**-     3-


                                                                                                 ;   ;■      en    -7;

        Motion filed by Appellant Maryann Castro, disagree with the trial courts order. Accepting Appellee
        Manuel Castro filing on contesting Appellants Affidavit of Indigency.


        Appellee Manuel Castro, has not supported me financially during the process of divorce, committed
        fraud, adultery, and almost cost me my home support, due to non-payment of mortgage. And is hiding
        the fact of Appellants disability, Maryann Castro spousal maintence is needed. Appellant Maryann
        Castro is disabled and became disabled during the thirty year marriage, and was defrauded of her right
        to spousal maintance Appellee Manuel Castro and mistress overvalue the martial property using a
        Comparative Market Analysis a realtors opinion, to defraud Appellants right to spousal Maintence.


        Appellee, Manuel Castro has been supporting his mistress during our marriage Christina Pacheco and
        Manuel Castro reside at 624 W. Goodwin, Pleasanton Texas 78064,Appellee Manuel Castro involved in

        discriminating against Appellants, Maryann Castro right as a disabled person to apply receive Affidavit of
        Indigency, due to neglecting the debts incurred in the marriage, mortgage, student loans, taxes,

        insurance, and neglecting support of Appellant Maryann Castro in debts incurred in the marriage.


        Appellee, Manuel Castro, is not being honest in the Agreement for Final divorce, Oct30, 2013, Appellant
        Maryann Castro suffers from depression, panic attacks, high blood pressure, and type II diabetes.
        Appellee Manuel Castro has a salary of 70,000 a year and has been dishonest in the whole process of

        divorce, in the Agreement for Final Divorce signed 10/30/2013 should not have been accepted to due
        fraud, overvalue of martial property 1501 Olive, bankruptcy, and discrimination of Appellant MaryAnn
        Castro disability.


        I pray for the court to honor me spousal maintence, and zero dollar to be paid to Manuel Castro for
        fraud, adultery, discriminating Appellant Maryann Castro disability who was the spouse of Appellee

        Manuel Castro for thirty years.


        1501 Olive is Appellant homestead, Appellee Manuel Castro did not prevent foreclosure in the
        agreement it states he is to prevent foreclosure, he ignored, and continues to allow his mistress

        Christina Pacheco to allow Attorney Joseph Appelt to file harassment fillings to prevent the truth of

        fraud, and disability discrimination of Appellant Maryann Castro to be presented in the Court of Appeals.
Appellant Maryann Castro pray for the court to stop Appellee Manuel Castro, of fraud, and non

payment of Spousal Maintence award Appellant Maryann Castro her right of Spousal Maintence,1501
Olive St is not to be sold it is a disabled person, Appellants Maryann Castro Homestead since 1995.

Appellant Maryann Castro pray for Justice and to stop the fraud and harassment of Appellee Manuel
Castro and Mistress Christina Pacheco.




Maryann Castro-pro se, Appellant


1501 Olive


Jourdanton,Tx 78026


PACATTITUDE20K3GMAIL.COM


830-496-0133
.   ■ ■"■   ' :1 /
     :.=*




\,